869 F.2d 1492
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Abdul Samad Ra'oof SHABAZZ and Jacqueline Craig, aCo-Partnership d/b/a Michigan Expediting Service,Michigan Expediting Services, Inc.,Action Express, Inc., andVincent Express,Inc., Respondent.
No. 88-6078.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1989.

1
Before RALPH B. GUY, Jr., and ALAN E. NORRIS, Circuit Judges, and ROBERT HOLMES BELL, District Judge*.

ORDER

2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Abdul Samad Ra'oof Shabazz and Jacqueline Craig, a co-partnership d/b/a Michigan Expediting Service, Michigan Expediting Services, Inc., Action Express, Inc. and Vincent Express, Inc., Detroit, Michigan, its officers, agents, successors, and assigns, enforcing its order dated November 20, 1986, in Case Nos. 7-CA-25514 and 7-CA-25533, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, Abdul Samad Ra'oof Shabazz and Jacqueline Craig, a co-partnership d/b/a Michigan Expediting Service, Michigan Expediting Services, Inc., Action Express, Inc. and Vincent Express, Inc., Detroit, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

4
(a) Discharging or inflicting bodily harm on employees because they join, support, and/or assist Local 299, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, or any other labor organization.


5
(b) Discharging employees for trying to protect other employees from physical abuse growing out of their illegal discharges.


6
(c) Telling employees that other employees are being discharged because of their support for and/or activities on behalf of the Union or any other labor organization.


7
(d) Threatening employees who support the Union or any other labor organization with physical harm.


8
(e) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


9
2. Take the following affirmative action necessary to effectuate the policies of the Act.


10
(a) Offer Ewan Greig and William Moss immediate and full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed, and make them whole for any loss of earnings and other benefits suffered as a result of the discrimination against them in the manner set forth in the remedy section of the Board's decision.


11
(b) Remove from its files any reference to the unlawful discharges of Greig and Moss, and notify them in writing that this has been done and that the discharges will not be used against them in any way.


12
(c) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


13
(d) Post at its Detroit, Michigan facility copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


14
(e) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

15
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


16
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

17
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


18
WE WILL NOT discharge or inflict bodily harm on you because you join, support and/or assist Local 299, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, or any other labor organization.


19
WE WILL NOT discharge you for trying to protect other employees from physical abuse growing out of their illegal discharges.


20
WE WILL NOT tell you that other employees are being discharged because of their support for and/or activities on behalf of the Union, or any other labor organization.


21
WE WILL NOT threaten employees who support the Union, or any other labor organization, with physical harm.


22
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


23
WE WILL offer employees Ewan Greig and William Moss immediate and full reinstatement to their former positions or, if those positions no longer exist, to substantially equivalent positions without prejudice to their seniority or any other rights or privileges previously enjoyed and WE WILL make them whole for any loss of earnings and other benefits resulting from their discharges, less any net interim earnings, plus interest.


24
WE WILL notify Ewan Greig and William Moss that we have removed from our files any reference to their discharges and that we will not use the discharges against them in any way.

ABDUL SAMAD RA'OOF SHABAZZ AND
JACQUELINE CRAIG, A CO-PARTNERSHIP

25
d/b/a MICHIGAN EXPEDITING SERVICE;


26
MICHIGAN EXPEDITING SERVICES,

INC., ACTION EXPRESS, INC., AND

27
VINCENT EXPRESS, INC.



(Employer)
Dated ______
By ______
This is an official notice and must not be defaced by anyone.
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, Patrick V. McNamara Federal Building, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226, Telephone 313--226--3244.


*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation